 In the Matter of ET&WNCMOTORTRANSPORTATIONCo.andDIIIvERs& WAREHOUSEMEN'S UNIONCase No. R_,9339.-Decided March 01, 1941Jurisdiction:`motor transportation industry.,Investigation and Certification of Representatives:existence of question:refusal to recognize either of rival unions until certified by the Board ; elec-tion necessary.Unit Appropriate for Collective,Bargaining:system-wide unit comprising over-the-road drivers, pick-up and delivery men, city warehousemen, and checkersheld appropriate ; appropriateness of a smaller unit upon the basis of theclaim of other, unions involved to be considered, in the event election showsthat employees do not desire to be represented in-a system-wide unit:Mr. James H: Epps, Jr.,andMr. Robert L. Taylor,of-JohnsonCity, Tenn., for the, Company.Mr. Nelson Swan,of Johnson City, Tenn., for the Drivers & Ware-housemen and' for Auxiliary II of Drivers & Warehousemen's Union.Mr. H. G. Trythall;of Knoxville, Tenn., for Locals Nos. 511 and621.Mr. Theodore W. Kheel,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 11, 1941, Drivers & Warehousemen's Union, hereincalled the Drivers & Warehousemen, filed with the Regional Directorfor the Tenth Region (Atlanta, Georgia) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of E. T. & W. N. C. Motor Transportation Com-pany, Johnson City, Tennessee, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On February 7, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section,V(c) of the Act,and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, ordered an30 N. L. R. B., No. 73 .505 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvestigation and authorized the Regional Director to conduct it andto provide-for an appropriate hearing upon due notice.On February 12, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theDrivers and Warehousemen,and the Truck Drivers and Helpers,Local Unions Nos.515 and 621, -affiliated with the American Fed-'eration of Labor, herein jointly called Locals Nos.515 and 621, labororganizations claiming to represent employeesdirectlyaffected bythe investigation.Pursuant to notice,a hearing was held on Febru-ary 20, 1941,at JohnsonCity,Tennessee, :before Alexander E. Wilson,-Jr., the Trial Examiner duly designated by the Chief Trial Examiner.The Company,the Drivers and Warehousemen,and Locals Nos. 515and 621 were represented by counsel and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.At the commencement of the hearing,Auxiliary II, ofDrivers & Warehousemen'sUnion, petitioned to intervene in this pro-ceeding, seeking to represent the mechanics and clerical employees ofthe Company,employees other than those directly affected by theinvestigation.The Trial Examiner reserved ruling on this petition.During the hearing, this union admitted that it had not attemptedto bargain with the Company on behalf of the employees it soughtto - represent.It is apparent, therefore,that no question affectingcommerce has arisen concerning the representation of these employees.'The petition to intervene is denied.During thecourse of the hear-ing, the Trial Examiner made several rulings on other motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case;the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company is a Tennessee corporation with its principal officeslocated in Johnson City, Tennessee.The Company is engaged inthe transportation of freight for hire by motor vehicles in both intra-state and interstate commerce.Its freight lines, with many branches,extend from Chattanooga, Tennessee, to Raleigh, North Carolina,and Laurens, South Carolina. It has approximately 15 terminals inTennessee, 11 in North Carolina, and- 2 in South' Carolina. -At the'time'of the hearing it was employing 246 persons with a pay roll for'Cf.Matterof J. t A.Young, Inc.,andRose Amanzeo,9 N! L. R.B. 1164.I ET&`VNC MOTOR TRANSPORTATION COMPANY567$626,669.96.The Company operates under the jurisdiction of theInterstate Commerce Commission.II.THE ORGANIZATIONS INVOLVEDDr'ivel's"&'Wa"r'ehousemen's Union is a labor organization admittingto membership employees of the Company.Truck Drivers & Helpers, Local Unions Nos. 515 and 621, affiliatedwith the American-. Federation of Labor, are labor organizationsadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONLocals Nos. 515 and 621 began to organize the Company's em-ployees in October 1940. In the latter part of November or December1940, they opened negotiations with the Company.A tentative agree-ment,:recognizing°tl em as the "sole representative" of the over-the-road drivers, pick-up and delivery men, city warehousemen, andcheckers of the Company employed in Chattanooga, Cleveland, Knox-ville,Morristown, and Greenville, Tennessee, was drawn up andwould have been executed, it is claimed, if the Drivers and Ware-housemen had not appeared., The Drivers and Warehousemen com-menced to organize in the middle of December 1940 and a few dayslater presented,a contract to the Company.The Company then re-fused to negotiate an agreement with any union until it had beencertified by the Board.-It appears from the statement of-the Trial Examiner that the unionsrepresent a substantial number of the Company' employees in theunitthey seek as appropriate.2We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION, CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has, a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.sThe Drivers and warehousemen submitted its Articlesof. Associationsigned by 96of the-156 employees In the unit it claims to be appropriate.Locals Nos.515 and 621submitted application cards signed by 39 of the 52 employees, in the unit they seek asappropriate. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE APPROPRIATE UNITBoth the Drivers and Warehousemen and Locals Nos. 515 and 621seek to represent over-the-road drivers, pick-,up and delivery men,citywarehousemen, and checkers of the Company.However, theDrivers and Warehousemen would include all the employees'in thesecategories throughout the entire system while Locals Nos. 515 and 621would restrict the unit to these employees in Chattanooga, Cleveland,Knoxville, Morristown, and Greenville, Tennessee.3During. the hear=ing, J. T. Burgess, business representative of Local'No. 621, admittedthat the jurisdiction of Local 621 extended' beyond the limits of theunit sought as appropriate but, he asserted, "the boys in Knoxvilleorganized and wanted a gage increase, and that is why we didn't goany further to organize the Company." 4 In any event, Burgessclaimed, Locals Nos. 515 and 621 could not organize the entire systemas other locals of the, International Union had jurisdiction over cer-tain of the Company's terminals.5Further, in their petition to inter-vene, Locals Nos. 515 and 621 pointed, in justification of the unit which,they seek, to the "existing geographical conditions, and differencein time ,between Johnson City, and that part of the system extendingfrom Greenville to Chattanooga."On the other hand, ,the system is ' operated as a closely knit unit.Wages and working conditions are uniform throughout, the entiresystem and the transportation of freight from one terminal to anotherinevitably brings employees of all terminals into, close associationwith each other.Because the operation, management, and-organiza-tion of a system of transportation as, a single, closely integratedenterprise results in an intimate relationship and interdependence inthe work and interests of the employees involved, the Board-has gen-erally found the system-wide unit to be appropriate if organizationhas proceeded sufficiently far.6And it appears from the record thatthe Drivers and Warehousemen has members in all but a few smallterminals.Under these circumstances, we shall find'the system"wideunit to be appropriate. If, however, the election shows that the,em-ployees do not desire at this time to be represented'in the system-wides Local 515 is located In Chattanooga,Tennessee,and Local 621 in Knoxville, Tennessee.' The business representativeof, Local No. 515 was unable to testify but it wasexplainedthat hehad "authorized"Burgess to speak for him and that the evidence he would givewould be "cumulative"We assume,therefore, that LocalNo 515 confined itself to thesmaller unit for the same reasons asLocal No 621.Burgess testified,for example,that Local621 could not organize the Company's em-ployees in Charlotte,North Carolina"because there is an A. F of L. union already overthere."-.1111-6SeeMatter,of Iowa' Southern Utitlities CompanyandUtility,Workers OrganizingCommitte Local 109 (CIO),et al.,15 N. L.R. B. 580;Matter of Gulf Oil CorporationandGulf Employees Association of New England,et at.,19 N. L.R. B. 334. 11ET&WNC MOTOR TRANSPORTATION COMPANY509unit, we shall then consider further the appropriateness of the smallerunit upon the basis of the claim of Locals Nos. 515 and 621.'We find, that the over-the-road drivers, 'pick-up and delivery men,city warehousemen, and checkers employed by the Company through-out its system, constitute a unit appropriate for the purposes of col-lective bargaining and that said unit will insure to employees of theCompany the full benefit of their right to self-organization : and tocollective bargaining and otherwise effectuate the policies of the.Act.VT. TIIE DETERIIINATIONOF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means _of an election by secret ballot.At the hearing the Company, the Drivers and Warehousemen, andLocals Nos. 515 and 621 agreed that the pay roll of January 19, 1941;should be used to determine eligibility to vote in the election.Wefind that the employees of the Company eligible to vote in the elec-tion shall be those employees in the appropriate unit who 'were onthe Company's pay roll on January 19, 1941, with the limitations andadditions set forth in our Direction. In this election, Locals Nos.515 and 621 shall appear on the ballot jointly under the name Ameri=can Federation of'Labor.Their names shall 'be set forth'on the ballotin the election in brackets after the name American Federation ofLabor.Upon the basis of the above findings of ,fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the E. T. & W. N. `C. Motor TransportationCompany, Johnson City, Tennessee, within the meaning of Section 9(c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All over-the-road drivers, pick-up and delivery men, city ware-housemen, and checkers employed by the Company constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-i*CfMatter of Gulf Oil CorporationandGulf Employees Association of New England,et al.,19 N.L R. B 334. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended,- it isherebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives. for the purposes of collective bargainingwith E. T. & W. N. C. Motor Transportation Company, JohnsonCity, Tennessee, an election by secret ballot shall be conducted asearly as possible but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all over-the-road drivers,pick-up and, delivery men, city warehousemen, and checkers, whowere on the Company's pay roll on January 19, 1941, including thoseemployees who did not work during such pay-roll period because theywere ill or on vacation or absent because called for military serviceand employees who were then or have since been temporarily laid off,but excluding employees who have since quit or been discharged forcause, to determine whether they desire to be represented for the-pur-poses of collective bargaining by Drivers & Warehousemen's Union,by American Federation of Labor [Truck Drivers & Helpers, LocalUnions Nos. 515 and 621], or by neither.r1